DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of group I, drawn to an engineered decarboxylase peptide in the reply filed on August 13, 2021 is acknowledged.  The traversal is on the ground(s) that the instant amendment to claims 1 and 5 render moot the prior analysis of the special technical feature and the search of group I overlaps with groups II-V.  This is not found persuasive because there is a search burden for the number of sequences submitted in the instant application.  Applicant’s election of species with traverse of SEQ ID NO: 44 for the engineered decarboxylase is acknowledged.  The traversal is on the grounds that there is not an unreasonable number of species in the application and there is not a burden to search the other embodiments of the inventions. This is not found persuasive because there is a search burden for the number of sequences submitted in the instant application.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 13, 2021.  
Reminder of Rejoinder
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is October 1, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 is being considered by the examiner.  The English translation has not been provided for the foreign patent document and has not been considered.  The signed IDS form is attached with the instant office action.

Drawings
No drawing were submitted in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: the standard Markush language is used in claim 5 but not in claim 1.  Suggest using standard Markush language for claim 1 – ‘… amino acid sequence selected from the group consisting of SEQ ID NOs: …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 2 is a relative term which renders the claim indefinite.  The term for concentration, pH, and temperature are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What amount is within the range of “about”?
In claims 5 and 6 there is reference to SEQ ID NO: 2, but the amendment claim 1 does not recite a SEQ ID NO: 2 and it is unclear how the disclosed claim limitations in claims 5 and 6 compare to SEQ ID NO: 2. The baseline information for SEQ ID NO: 2 is not disclosed in the claims for comparison purposes to make a clear comparison for definiteness of a claim.

Conclusion
SEQ ID NOs: 4, 44, 48, 52, and 60 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        October 21, 2021